Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will he amended hy adding thereto the following: Upon the appeal herein, there was presented and necessarily passed upon the following question under the Constitution of the United States, viz.: Whether section 6, chapter 5R, of the Traffic Ordinances of the City of Lackawanna deprived plaintiff-appellant of property rights without due process of law and without payment of just compensation in violation of the Fourteenth Amendment of the Constitution of the United States. The Court of Appeals held that plaintiff-appellant’s constitutional rights were not violated. [See 24 N Y 2d 643.]